 KONA SURF HOTELInter-Island Resorts, Ltd., d/b/a Kona Surf HotelandHotel,Restaurant Employees&Bartenders' Un-ion, Local 5,AFL-CIOILWULocal142 andHotel,Restaurant Employees &Bartenders'Union,Local5, AFL-CIOInter-IslandResorts,LTD., Operator of Kona SurfHotel and Hotel,Restaurant Employees&Barten-ders'Union,Local5, AFL-CIO, Petitioner. Cases37-CA-689, 37-CB-147, and 37-RC-1711January 10, 1973DECISION,ORDER,AND DIRECTIONOF SECOND ELECTIONBY MEMBERSFANNING, JENKINS, ANDPENELLOUpon charges duly filed on January 26, 1972, byHotel, Restaurant Employees & Bartenders' UnionLocal 5, AFL-CIO (herein referred to as Local 5),the General Counsel of the National Labor RelationsBoard, by the Regional Director for Region 20,issued an Order Consolidating Cases, ConsolidatedComplaint, and Notice of Hearing, dated May 1,1972, against RespondentInter-Island Resorts, Ltd.,d/b/a Kona Surf Hotel (herein referred to as theRespondentEmployer), and Respondent ILWULocal 142 (herein referred to as Respondent Union).The consolidated complaint alleges that RespondentEmployer and Respondent Union (herein at timescollectively called Respondents) have engaged in andare engaging in unfair labor practices within themeaning of Section 8(a)(3), (2), and (1) and Section8(b)(1)(A) and (2) of the Act, respectively.Also on May 1, 1972, the Regional Director forRegion 20 issued a Supplemental Decision, OrderConsolidating Cases, and Notice of Hearing in Case37-RC- 1711, in which he recommended that certainobjections to conduct affecting the outcome of theelection herein be overruled. He further determinedthat certain other objections raised substantial andmaterial issues of fact which should be resolved by ahearing; therefore, he ordered that those objectionsbe consolidated with the unfair labor practice casesherein.On June 15, 1972, the parties to this proceedingentered into a stipulation of facts, in which theyagreed that the stipulation of facts and certain otherdocuments enumerated therein constitute the entirerecord in this proceeding. The parties also waived ahearing before an Administrative Law Judge,' andthe filing of exceptions and oral argument before theThe title of "TrialExaminer" was changedto "Administrative LawJudge" effective August 19, 1972139Board. On June 22, 1972, the Board issued an OrderApproving Stipulation and Transferring Proceedingto the Board for findings of fact, conclusions of law,and the issuance of an appropriate Decision andOrder.Pursuant to the provisions of Section 3(b) of theNationalLabor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.FINDINGS OF FACT1.JURISDICTIONRespondent Employer is a Hawaii corporationengaged in the operation of several transient hotels,including the Kona Surf Hotel, located in the StateofHawaii.During the past calendar year, theRespondent Employer, in the course and conduct ofitsbusinessoperations, received gross revenues inexcess of $500,000 and purchased and receivedmaterials and supplies valuedin excessof $50,000directly from suppliers located outside the State ofHawaii.Accordingly, we find that the Respondent Employ-er is,and at all times material herein has been, anemployer engaged in commerce and in operationsaffecting commerce within the meaning of Section2(6) and (7) of the Act, and that it will effectuate thepurposes of the Act to assert jurisdiction herein.II.THE LABORORGANIZATIONS INVOLVEDRespondentUnion and Local 5,each is, and at alltimes material herein has been,a labor organizationwithin the meaning of Section 2(2) of the Act.III.THE UNFAIR LABOR PRACTICE CASESA.FactsThe consolidated complaint alleges that the Res-pondent Employer rendered unlawful aid, assistance,and support to the Respondent Union by (a)recognizingRespondentUnion as the exclusivebargaining representative of its employees and (b)distributingdues checkoff authorizations to itsemployees on behalf of Respondent Union, at a timewhen a real question concerning representationexisted, in violation of Section 8(a)(2) and (1) of theAct. The complaint further alleges that the Respon-dent Employer violated Section 8(a)(2) and (1) of theAct and, correspondingly, that the RespondentUnion violated Section 8(b)(1)(A) and (2) of the Act,by entering into a collective-bargaining agreementcontaining a union shop clause and by negotiating201NLRB No. I 140DECISIONSOF NATIONALLABOR RELATIONS BOARDwage increases supplemental to those contained inthe collective-bargaining agreement, at a time when arealquestion concerning representation existed.Finally, the complaint alleges that RespondentsviolatedSection8(a)(3)and (1) and Section8(b)(1)(A) and (2) of the Act, respectively, byrequiring employees, as a condition of continuedemployment, to establish or apply for membership inRespondent Union and to authorize and direct theRespondent Employer to deduct and pay to Respon-dent Union monthly dues.Commencing in 1970, the Respondent Employerbegan construction of the Kona Surf Hotel inKailua, Kona, Hawaii. The hotel was scheduled toopen in the fall of 1971.On June 2, 1971, Local 5 notified the RespondentEmployer of its interest in organizing the employeesof the Kona Surf Hotel.On August 20, 1971, Tangen, the RespondentUnion's International representative, asked Peltier,theRespondent Employer's director of industrialrelations, for recognition based on accretion.2 Peltierinformed Tangen that any recognition would have tobe based either on a cross-check of union authoriza-tion cards or on a Board-conducted election.On August 27, 1971, Local 5 requested recognitionbased on a cross check of authorization cards. Thatsame day, Local 5 filed a petition seeking torepresent a unit consisting of all employees of Re-spondent Employer, with certain exceptions.On August 30, 1971, Peltier notified the Board byletter that Local 5's petition was untimely since therewere, at that time, no employees employed at theKona Surf Hotel. Local 5 was so notified by a Boardagent,who requested that Local 5 withdraw itspetition and refile a new petition if and when theRespondent Employer had employees on its payroll.On September 3, 1971, the Respondent Employerhired 95 employees. At approximately noon on thatday, Tangen called Peltier and requested recognitionbased on a card check. That afternoon,a meetingwas held between Peltier and Tangen, and theirattorneys, during which meeting it was agreed that acard check would be conducted the following day.At approximately 4:15 p.m. on September 3, 1971,Local 5 withdrewits initialpetitionand simultane-ously filed a new petition, accompanied by a new2Local 142 represents employees at several other hotels owned by theRespondent Employer within the State of Hawaii.3Although not specifically stated in the stipulation,itdoes not appearthat any representativeof Local 5 wasinvited to participate in, nor waspresent at,the card check.4The contract was the same as the"master agreement" then in existencebetween Respondents at all other hotels in the State of Hawaii representedby RespondentUnion Themaster agreement is effective from December22, 1970, to September 30, 1975S The namesof 12 cardsignerswere not listed on RespondentEmployer'spayroll against which the cards were checkedshowing of interest.During the time Local 5'srepresentatives were filing the new petition, Tangencalled the Board's office and was informed that anew petition had been filed. The RespondentEmployer was also notified by a representative ofLocal 5 that a new petition had been filed.The following day, September 4, 1971, a card checkwas conducted by Hamada, chairman of the HawaiiPublic Employment Relations Board.3 The Respon-dentUnion submitted 87 authorization cards, ofwhich 84 were found by Hamada to be valid. At thattime,Respondents executed a contract.4 The con-tract contained a union shop clause requiring,interalia,as a condition of continued employment, that allemployees who were then members of RespondentUnion remain members, and that all other employeesand all new employees become and remain membersofRespondent Union on the 31st day followingexecution of the contract or their date of employ-ment, whichever is later. The'contract also requiredthat Respondent Employer, upon notice from Re-spondent Union, discharge any employee who failedto tender dues and initiation fees.Beginning on or about September 4, 1971, theRespondent Employer distributed to its employees atthe Kona Surf Hotel dues checkoff authorizations forRespondent Union, in accordance with establishedpractice under the master agreement.On September 7, 1971, a prehearing conferencewas held at the Board's subregional office withrespect to Local 5's latest petition. At the conference,Local 5 presented 36 authorization cards, of whichonly 24 were determined to be valid 5-less than the30-percent showing of interest necessary to warrantfurther processing of Local 5's petition. Local 5 wasgiven 48 hours within which to present the requisiteshowing of interest.The following afternoon, September 8, 1971, Local5 presented 10 additional authorization cards.On September 28, 1971, a hearing was held in Case37-RC-1711, and on October 21, 1971, the RegionalDirector for Region 20 issued a Decision andDirection of Election, directing an election in a unitconsisting of all employees employed by RespondentEmployer at the Kona Surf Hotel, with certainexclusions .6On November 10, 1971, RespondentEmployer filed with the Board a Request for Review6 In his Decision and Direction of Election,the RegionalDirector found,contrary tothe contention of Respondents,that the contractexecuted bythem on September4, 1971, did notbar the election since a petition hadbeen filedpnor toexecution of the contract.The Regional Director alsofound that a real question concerning representation existed, notwithstand-ing the Respondents' contention that the petition wasnot supported by anadequate showing of interest until afterthe contract had been executed.From the Regional Director's decision,itdoes not appear that eitherRespondent Employer or Respondent Union raised the contention that theemployees at the Kona Surf Hotel constituted an accretionto the existingbargaining unit,the basis upon which Respondent Union initially sought KONA SURF HOTELof the Regional Director's Decision. The Request forReview was denied by the Board on December 3,1971.Meanwhile, on October 1, 1971, after the hearing inthe representation case, but prior to issuance of theRegional Director's decision, the Respondents en-tered into negotiations concerning the wages of theemployees at seven hotels owned and operated byRespondent Employer and represented by Respon-dent Union. Such negotiations were pursuant to a"reopening" clause in the contract. On December 16,1971, 5 days prior to the election, the RespondentEmployer notified the employees, including thoseemployed at its Kona Surf Hotel, that currentnegotiationswithRespondentUnioti had beenconcluded and that the basic ILWU wage rateswould be effective retroactive to October 1, 1971,and that they would receive checks for the retroac-tive pay as soon as they could be processed, subjectto approval by the wage board. At the time of theparties' entry into the stipulation of facts herein, suchapproval had not been obtained, and, accordingly,the increase had not been effectuated.On December 21, 1971, a Board-conducted elec-tion was held, resulting in 27 votes cast for Local 5,62 votes cast for Respondent Union, and 1 vote castagainst both Unions, with 1 nondeterminative chal-lenged ballot.On December 27, 1971, Local 5 filed objections toconduct affecting the results of the election, to bediscussed more fullyinfra.On February 1, 1972, the Respondent Employerbegan deducting dues from the paychecks of KonaSurf employees for the benefit of Respondent Union.B.Contentionsof thePartiesBased on the above facts, the General Counselcontends that the Respondent Employer, with fullknowledge of a rival union's organizational efforts,recognized and executed a contract with RespondentUnion, arrogating unto itself the resolution of arepresentational dispute between the two unions, andthereby rendered unlawful aid, assistance, andsupport to Respondent Union by according itunwarranted prestige, encouraging membership inRespondent Union, and discouraging membership inLocal 5. Likewise, according to the General Counsel,by accepting exclusive recognition and entering intoa collective-bargaining agreement with RespondentEmployer at the time it did, the Respondent Union iscorrespondingly culpable of interfering with employ-ees' Section 7 rights.bargaining unit, the basis upon which RespondentUnioninitially soughtrecognition.Nor do theyso contend before us.7SeeAmerican Bread Company,170 NLRB 85,enforcement denied 411141The Respondents maintain that their conduct wasnot unlawful because, at the time recognition wasgranted and a contract executed, there did not exist areal question concerning representation. Their argu-ment is founded on the premise that while arepresentation petitionwas on file on the daterecognitionwas granted, that petition was notsupported by a sufficient showing of interest. Thus,according to Respondents, upon clear demonstrationby Respondent Union that it represented a majorityof the unit employees, the Respondent Employer notonly acted lawfully in granting recognition to, butindeed wasobligatedto recognize and bargain with,Respondent Union under the principles establishedby the Supreme Court's decision inN.L.R.B. v. GisselPacking Company, Inc.,395U.S. 575 (1969).C.ConclusionsWe believe,in agreementwith the General Coun-sel, that the facts herein present a clear case forapplication of the principles established by the BoardinMidwest Piping and Supply Company,63 NLRB1060, in which the Board recognized the obligation ofan employer to maintain a position of strict neutrali-ty when faced with conflicting claims by rival unions,However, as all parties herein agree, thesine qua nonof aMidwest Pipingviolation is the existence of a realquestion concerning representation. Thus, the deter-minative issue in the present case is whether or not areal question concerning representation exists where,at the time recognition is granted, a representationpetition is on file which is supported by validauthorization cards from some, but less than 30percent, of the employees in the appropriate unit.Recently, inPlayskool, Inc., A Division of MiltonBradleyCompany,195NLRB No. 89, the Boardnoted that no precise numerical percentage has everbeen established as a condition precedent to theexistence of a real question concerning representa-tion.The sole requirement necessary to raise aquestion concerning representation is that the claimof a rival union must not be clearly unsupportableand lacking in substance.?In the present case, there can be no seriouscontention that Local 5's claim is clearly unsupporta-ble or lacking in substance, nor does any party socontend. Indeed, the parties stipulated that Local 5'spetition filed on September 3, 1971, was "accompa-nied by a new showing of interest." Moreover, theBoard repeatedly has held that a showing of interestisan administrative matter, not subject to direct orcollateral attack. The showing of interest require-F.2d 147 (C.A. 6). Cf.Boy'sMarkets, Inc.,156 NLRB105, enfd 370 F 2d205 (C.A. 9) 142DECISIONS OF NATIONALLABOR RELATIONS BOARDment merely permits the Board to screen out thosecaseswhich do not warrant the Board incurring theexpense of further proceeding on the petition. It isuncontroverted that at the time recognition wasgranted and the contract executed there was on filewith the Board a petition supported bysomeshowingof interest.8Thereafter, following a prehearingconference and a representation hearing, the Region-alDirector determined that the interest of the partieswas sufficient to justify the holding of an electionnotwithstanding Respondents' contention that Local5's showing of interest was untimely submitted .9Thus, in the absence of any evidence that Local 5'spetitionwas clearly unsupportable and lacking insubstance,we find that, under the circumstancespresented herein, such petition was sufficient toestablishmore than a bare claim by Local 5 that itrepresented, or was seeking to represent, the Respon-dent Employer's employees employed at the KonaSurf Hotel.Nor do we find merit to the contention that thecircumstances herein placed the Respondent Em-ployer in the unresolvable dilemma of choosingbetween violating Section 8(a)(5) of the Act byrefusing to recognize Respondent Union, or violatingSection 8(aX2) by granting recognition. The SupremeCourt's decision inGisseldoes not, in our view,require an employer to recognize and bargain with aunion, even if that union possesses authorizationcards from a majority of the employees, where thereexists a substantiated claim by a rival union.OilTransportCompany,182NLRB 1016;cf.BonwitTeller, Inc.,170 NLRB 399. Moreover, we place noreliance on Respondent Union's claim of majoritystatus based on the September 4, 1971, card check, inthe absence of participation by Local 5,10 and inview of the uncontroverted evidence that severalemployees had signed authorization cards for bothUnions.l tIn summary, we find that there did exist a realquestion concerning representation on September 4,1971,when Respondent Employer recognized and8Thestipulation of the parties does not indicate the number of cardssubmitted with the filing of the petition on September 3. It cannot beascertained from this stipulation of facts whether the 36 cards which werechecked against the Respondent Employer's payroll on September 7 wereall submitted on September 3 or whether only a number of them wereturned over to the Board on that date,with submission of the remaindercoming at the preheating conference.In our view,the precise number ofcards submitted on September 3 is immaterial to the issues herein.8CfRappahannock Sportswear Co., Inc.,163 NLRB703, in which theBoard ruled that a contract did not bar an election where the contract wasexecuted after the filing of a petition butpriorto submission of thepetitioner's showing of interestiOPlayskool, Inc., supra,Intalco AluminumCorporation,169 NLRB 1034,enfd.in part,set asidein part, 417 F.2d 36 (C.A 9)11 In view of the evidence that 84 of the 95 employees signed valid cardsfor one union,and 34 employees out of the same complement signed cardsfor another union,thenobviouslya substantial number of employees signedcardsfor both Unions.executed a collective-bargaining agreement contain-ing a union shop clause with Respondent Union asthe exclusive bargaining representative of its employ-ees.12Accordingly,we find that the RespondentEmployer rendered unlawful aid, assistance, andsupport to Respondent Union by recognizing it asthe exclusive bargaining representative of Respon-dent Employer's Kona Surf Hotel employees and bydistributing dues checkoff authorizations to suchemployees on behalf of Respondent Union at a timewhen a real question concerning representationexisted, in violation of Section 8(a)(2) and (1) of theAct.We further find that the Respondent Employerviolated Section 8(aX2) and (1) of the Act, and thattheRespondent Union violated Section 8(b)(1)(A)and (2) of the Act, by entering into, and maintainingand giving effect to, a collective-bargaining agree-ment containing a union shop clause and bynegotiatingwage increases supplemental to thosecontained in the collective-bargaining agreement, ata time when a real question concerning representa-tion existed.We also find that the RespondentEmployer violated Section 8(a)(3) and (1) of the Act,and that the Respondent Union violated Section8(b)(1)(A) and (2) of the Act, by requiring employ-ees, asa condition of their continued employment, toestablish or apply for membership in RespondentUnion and to authorize and direct the RespondentEmployer to deduct, and pay to Respondent Union,monthly dues.CONCLUSIONS OF LAW1.Inter-IslandResorts, Ltd., d/b/a Kona SurfHotel, is an employer engaged in commerce withinthe meaning of Section 2(6) and (7) of the Act.2.ILWU Local 142 and Hotel, RestaurantEmployees & Bartenders' Union, Local 5, AFL-CIO,are labor organizations within the meaning ofSection 2(5) of the Act.3.By recognizing Respondent Union, by execut-ing,maintaining,and giving effect to a collective-12To the extent that such finding may be in conflict with the decisions ofcertain of the United States Courts of Appeals,see, e g.,N.LR B vAmerican Bread Co.,supra;N L R. B v Air Master Corporation,339 F 2d 553(C.A.3);N LR.B v. North ElectricCompany. 296 F.2d 137 (C.A. 6),N LR.B.v.IndianapolisNewspapers, Inc.,210 F.2d 501(CA. 7); andN. L R B.v.Modine ManufacturingCompany, . 453 F.2d 292 (C.A. 8), werespectively disagree and adhere to our view until such time as the U.S.Supreme Court has passed on the matter.Unlike the views expressed in theconflicting court decisions, we do not believe that our decision hereindiscourages voluntary recognition nor interferes with the stability oflawfully established bargaining relationships.Rather,we believe that, in thepresent circumstances,the purposes and policies of the Act require that theissue of representation be decided by the employees, in a manner attendedby thesafeguards of the Board's election machinery.We can perceive of nopolicy consideration which overrides the need to protect the Section 7 rightsof employees from thetypeof employer assistance demonstrated by thisrecord KONA SURF HOTELbargaining agreement containing a union-securityclause, by negotiatingwage increasessupplementalto those contained in the collective-bargainingagreement, and by distributing dues checkoff author-ization forms to its employees in behalf of Respon-dent Union, at a time when a question concerningthe representation of its employees existed, theRespondent Employer has rendered and is renderingunlawfulassistanceand support to RespondentUnion and has interfered with, coerced, restrained,and is interfering with, coercing, and restraining, itsemployees in the exercise of Section 7 rights inviolation of Section 8(a)(1) and (2) of the Act.4.By accepting recognition from RespondentEmployer, by executing,maintaining,and givingeffect to a collective-bargaining agreement contain-ing a union-security clause, and by negotiating wageincreasessupplemental to those contained in thecollective-bargainingagreement,at a time when aquestion concerning the representation of Respon-dentEmployer's employees existed, RespondentUnion restrained and coerced, and is restraining andcoercing, employees in the exercise of rights guaran-teed in Section 7 of the Act, in violation of Section8(b)(1)(A) and (2) of the Act.5.By requiring employees, as a condition of theircontinued employment, to establish or apply formembership in Respondent Union and to authorizeand direct Respondent Employer to deduct and paytoRespondent Union monthly dues, RespondentEmployer has violated and is violating Section8(a)(3) and (1) of the Act.6.By requiring employees, as a condition of theircontinued employment, to establish or apply formembership in Respondent Union and to authorizeand direct Respondent Employer to deduct and paytoRespondent Union monthly dues, RespondentUnion has violated and is violating Section8(b)(1)(A) and (2) of the Act.7.The aforesaid unfair labor practices are unfairlabor practices affecting commerce within the mean-ing of Section 2(6) and (7) of the Act.THE REMEDYHaving found the unfair labor practices set forthabove, in order to dissipate the effect of RespondentEmployer's unfair labor practices, we shall order theRespondent Employer to withdraw and withhold allrecognition from Respondent Union and to ceasegiving effect to the aforementioned agreement, or toany renewal, modification, or extension thereof, until13 Interest at the rateof 6 percentper annumshall be added to suchinitiation fees,dues, or other moneys so paid or checked off, to be computedin the mannerset forth inSeafarers International Union of North America,Great Lakes District, AFL-CIO,138 NLRB 1142, In. 2.14SeeCrown Cork & Seal Company, Inc.,182NLRB 657;Lianco143such time as Respondent Union shall have beencertified by the Board as the exclusive representativeof the employees in question. Likewise, we shallorder Respondent Employer to cease and desist fromdistributing dues checkoff authorizations on behalfof Respondent Union. We shall also order Respon-dent Employer, jointly and severally with Respon-dentUnion, to reimburse all present and formeremployees, except those excluded below, for allinitiation fees, dues, or other moneys paid or checkedoff pursuant to the unlawful union-security agree-ment,13 or any extensions, renewals, modifications,or supplements thereof, or any superseding agree-ment. Reimbursement will not be ordered, however,for those employees who voluntarily joined theRespondent Union prior to September 4, 1971, thedate on which the union-security clause was execut-ed.14In order to dissipate the effect of RespondentUnion's unfair labor practices, we shall order theRespondent Union to cease maintaining or givingeffect to its current recognition of and collective-bargaining agreement with Respondent Employer tothe extent that it covers Respondent Employer'semployees employed at the Kona Surf Hotel, or anyrenewal,modification, or extension thereof, untilsuch time as the Respondent Union shall have beencertified by the Board as the exclusive representativeof the employees in question. In addition, we shallorder that Respondent Union jointly and severallywith Respondent Employer reimburse all present andformer employees in the manner and to the extent setforth above.IV.THE REPRESENTATION CASEAs indicated,suprafollowing the December 21,1971, Board-conducted election, Local 5 filed severalobjections to conduct affecting the outcome of theelection. On May 1, 1972, the Regional Director forRegion 20 issued his Supplemental Decision, inwhich he recommended overruling Objections 4, 5,and 6.15 He further recommended that Objections 1,2,and 3 be consolidated with the unfair laborpractice cases herein.In essence,by its remaining objections, Local 5contends thatRespondents interferedwith theelection by giving effect to the September 4, 1971,contract, granting and/or promising certain benefits,and denying Local 5 equal access to RespondentEmployer's employees.16Since we have found that the Respondents violatedContainerCorporation,173 NLRB 1444.15 In the absence of exceptions to the Regional Director's recommenda-tion that Objections 4, 5, and 6 be overruled, we adopt his recommendationpro formaand hereby overrule those objections.16By stipulation, the parties agree that there is no evidence that the(Continued) 144DECISIONSOF NATIONALLABOR RELATIONS BOARDSection 8(a)(3), (2), and (1) and Section 8(b)(1)(A)and (2) of the Act, respectively, by the conduct setforthabove,we further find that such conductinterfered with the election, and we shall order thatthe election be set aside and that a new election bedirected.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board hereby orders that:A.Respondent Employer, Inter-Island Resorts,Ltd., d/b/a Kona Surf Hotel, Honolulu, Hawaii, itsofficers,agents,successors,and assigns,shall:1.Cease and desist from:(a)Assisting or contributing support to the Re-spondent Union, ILWU Local 142, by recognizing orcontractingwith such labor organization as theexclusive representative of any of its employees attheKona Surf Hotel for the purpose of collectivebargaining, or by distributing dues checkoff authori-zations on behalf of such labor organization, at atime when there exists a real question concerningrepresentation, or in any other manner.(b)Giving effect to, performing, or in any wayenforcing the collective-bargaining agreement execu-ted with Respondent Union on September 4, 1971,covering its employees employed at the Kona SurfHotel, or to any modification, extension, renewal, orsupplement thereto, or to any checkoff authorizationcards executed pursuant to saidagreement, unlessand until Respondent Union has been certified bythe National Labor Relations Board as the exclusivebargaining representative of such employees; provid-ed,however, that nothing herein shall requireRespondent Employer to vary or abandon any wage,hour, seniority, or other substantive feature of itsrelationswith said employees which have beenestablished in the performance of any such agree-ment or to prejudice the assertion by such employeesof any rights they may have thereunder.(c)Encouraging membership in, or activities onbehalfof,RespondentUnion, or discouragingmembership in, or activities on behalf of, Hotel,Restaurant Employees & Bartenders' Union Local 5,AFL-CIO, by discriminating in anymanner againstitsKona Surf Hotel employees in regard to their hireor tenure of employment or any terms or conditionsof employment.(d) In any like or related manner interfering with,restraining,or coercing its Kona Surf Hotel employ-ees in the exercise of the right to self-organization, toEmployer denied Local 5 equal access to its employees Therefore, wehereby overrule Objections 2(c) and 3.Ir In the event that this Order is enforced by a Judgment of a UnitedStates Court of Appeals,the words in the notice reading"POSTED BYform labor organizations, to join or assist the Hotel,Restaurant Employees&Bartenders'Union Local 5,AFL-CIO, or any other labor organization, tobargain collectively through representatives of theirown choosing, and to engage in other concertedactivities for the purpose of collective bargaining orothermutual aid or protection as guaranteed inSection7 of the Act, or to refrain from any and allsuch activities, except to the extent that such rightmay be affected by an agreement requiring member-ship in a labor organization as a condition ofemployment, as authorized in Section 8(a)(3) of theAct as modified by the Labor-Management Report-ing and Disclosure Act of 1959.2.Take the following affirmative action which itisfound will effectuate the policiesof the Act:(a)Withdraw and withhold all recognition fromRespondentUnion as the representative of itsemployees employed at the Kona Surf Hotel for thepurpose of collective bargaining unless and until thesaid labor organization has been duly certified by theNational Labor Relations Board as the exclusiverepresentative of such employees.(b) Jointly and severally with Respondent Unionreimburse all present and former employees em-ployed at the Kona Surf Hotel except those whosignedup for RespondentUnion prior to theexecution of the union-security clause on September4,1971, for all initiation fees, dues, and othermoneys, if any, paid by or withheld from thempursuant to the terms of the aforesaid collective-bargaining agreement executed on September 4,1971, or pursuant to anyunioncheckoff authoriza-tions executed before the date of compliance with theOrder, in the manner provided in "The Remedy"section of this Decision.(c) Post at its Kona Surf Hotel premises in Kailua,Kona, Hawaii, copies of the attached notice marked"Appendix A."17 Copies of said notice, on formsprovided by the Regional Director for Region 20,after being duly signed by Respondent Employer'srepresentative,shallbe posted by RespondentEmployer immediately upon receipt thereof, and bemaintained by it for 60 consecutive days thereafter,in conspicuous places, including all places wherenotices to its employees are customarily posted.Reasonable steps shall be taken by RespondentEmployer to insure that said notices are not altered,defaced, or covered by any other material.(d) Post at the same places and under the sameconditions as set forth in (c), above, as they areORDER OF THE NATIONAL LABOR RELATIONS BOARD" shallread"POSTED PURSUANT TO A JUDGMENT OF THE UNITEDSTATES COURT OF APPEALS ENFORCING AN ORDER OF THENATIONAL LABOR RELATIONS BOARD" KONA SURF HOTEL145forwarded by the Regional Director, copies ofRespondent Union's notice marked "Appendix B."(e)Mail signed copies of the attached noticemarked "Appendix A" to the Regional Director forposting at Respondent Union's offices and meetinghalls.(f)Notify the Regional Director for Region 20, inwriting, within 20 days from the date of this Order,what steps the Respondent Employer has taken tocomply herein.B.RespondentUnion, ILWU Local 142, itsofficers, agents, and representatives, shall:1.Cease and desist from:(a)Accepting exclusive recognition as the repre-sentativeofRespondent Employer's, Inter-IslandResorts,Ltd.,d/b/a Kona Surf Hotel, employeesemployed at the Kona Surf Hotel located in Kailua,Kona, Hawaii, or entering into a collective-bargain-ing agreement with Respondent Employer as theexclusive representative of such employees at a timewhen there exists a real question concerning repre-sentation.(b)Maintaining or giving effect to its contract ofSeptember 4, 1971, with the Respondent Employer,covering the employees employed at the Kona SurfHotel, or to any modification, extension, renewal, orsupplement thereto, or to any union checkoff cardsexecuted pursuant to said contract, unless or until ithas been duly certified by the National LaborRelations Board as exclusive representative of suchemployees.(c) In any like or related manner restraining orcoercing Respondent Employer's Kona Surf Hotelemployees in the exercise of the rights guaranteedthem in Section 7 of the Act, except to the extent thatsuch rightsmay be affected by an agreementrequiringmembership in a labor organization as acondition of employment as authorized by Section8(a)(3) of the Act.2.Take the following affirmative action, which isnecessary to effectuate the policies of the Act:(a) Jointly and severally with Respondent Employ-er reimburse all present and former employeesemployed at the Employer's Kona Surf Hotel inKailua, Kona, Hawaii, except those who signed upwith Respondent Union prior to the execution ofunion-security clause on September 4, 1971, for alldues and other moneys, if any, paid by or withheldfrom them pursuant to the terms of the union-security provision of the aforesaid collective-bargain-ing agreement executed on September 4, 1971, orpursuant to any union checkoff authorizationsexecuted before the date of compliance with thisOrder, together with interest at the rate of 6 percentper annum.(b) Post at its offices and meeting halls copies ofthe attached notice marked "Appendix B." 18 Copiesof said notice, on forms provided by the RegionalDirector for Region 20, after being duly signed byRespondent Union's representative, shall be postedby Respondent Union immediately upon receiptthereof, and be maintained by it for 60 consecutivedays thereafter, in conspicuous places, including allplaceswhere notice to members are customarilyposted. Reasonable steps shall be taken by Respon-dent Union to insure that said notices are not altered,defaced, or covered by any other material.(c)Post at the same places and under the sameconditions as set forth in (b), above, as they areforwarded by the Regional Director, copies ofRespondent Employer's notice marked "AppendixA."(d)Mail signed copies of the attached noticemarked "Appendix B" to the Regional Director forposting at the Kona Surf Hotel by the RespondentEmployer.(e)Notify the Regional Director for Region 20, inwriting, within 20 days from the date of this Order,what steps the Respondent Union has taken tocomply herewith.IT IS FURTHER ORDERED that the first election inCase 37-RC-1711 be, and it hereby is, set aside andthat a second election be conducted pursuant to thedirection below.[Direction of Second Election andExcelsiorfoot-note omitted from publication.]18 See In.17, supraAPPENDIX ANOTICE TO EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT assist or contribute support toILWU Local 142 by recognizing or contractingwith such labor organization as the exclusiverepresentative of our employees employed at theKona Surf Hotel for the purpose of collectivebargaining,orby distributing dues checkoffauthorizations on behalf of such labor organiza-tion, at a time when there exists a real questionconcerning representation, or in any other man-ner.WE WILL NOT give effect to our September 4,1971, agreement with ILWU Local 142 coveringour employees employed at our Kona Surf Hotel,or to any renewal, extension, modification, orsupplement thereof, unless and until said labororganizationhasbeen duly certified by the 146DECISIONS OF NATIONALLABOR RELATIONS BOARDNational Labor Relations Board as the exclusiverepresentative of such employees, but nothingherein shall be construed to require that we varyor abandon any existing term or condition ofemployment.WE WILL NOT encourage membership in, oractivitieson behalf of, ILWU Local 142, ordiscourage membership in, or activities on behalfof,Hotel,Restaurant Employees & Bartenders'Union Local 5, AFL-CIO, by discriminating inany manner against our Kona Surf Hotel employ-ees in regard to their hire or tenure of employ-ment or any terms or conditions of employment.WE WILL NOT in any like or related mannerinterfere with, restrain, or coerce our Kona SurfHotel employees in the exercise of their rights toself-organization, to form labor organizations, tojoin or assist Hotel, Restaurant Employees &Bartenders'Union Local 5, AFL-CIO, or anyother labor organization, to bargain collectivelythrough representatives of their own choosing, toengage in concerted activities for the purpose ofcollectivebargaining or other mutual aid orprotection, or to refrain from engaging in any orall such activities, except to the extent that suchrightmay be affected by an agreement requiringmembership in a labor organization as a condi-tionof employment as authorized in Section8(a)(3)of the Act as modified by the Labor-Management Reporting and Disclosure Act of1959.WE WILL withdraw and withholdall recogni-tion from ILWU Local 142 as the collective-bargaining representative of our employees em-ployed at our Kona Surf Hotel unless and untilsaid labor organization has been certified as suchby the National Labor Relations Board.WE WILL, jointly and severally with ILWULocal 142, reimburse all present and formeremployees employed at our Kona Surf Hotel,except those who signed up for ILWU Local 142prior to the execution of the union-security clauseon September 4, 1971, for any initiation fees,dues, or other moneys paid or checked offpursuant to the aforesaid agreement with saidLocal 142 or to any agreement superseding it.INTER-ISLAND RESORTS,LTD., D/B/A KONA SURFHOTEL(Employer)DatedBy(Representative)(Title)This is an official notice and must not be defacedby anyone.Thisnotice must remain posted for 60 consecutivedaysfrom the date of posting and must not bealtered,defaced,or coveredby anyother material.Any questions concerning this notice or compli-ance with its provisions may be directed to theBoard'sOffice,1311 Kapiolani Boulevard,Suite 308,Honolulu,Hawaii 96814, Telephone 808-556-2002.APPENDIX BNOTICE TOMEMBERSPOSTED BY ORDER OF THENATIONAL LABORRELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOTaccept recognition as the repre-sentative of Kona Surf Hotel's employees or enterinto a contract with Inter-Island Resorts, Ltd.,d/b/a Kona Surf Hotel as the exclusive represent-ative of such employees at a time when thereexists a real question concerning representation.WE WILL NOT give effect to our contract ofSeptember 4, 1971, with Inter-Island Resorts,Ltd.,d/b/aKona Surf Hotel covering theemployees employed at the Kona Surf Hotel, orto any renewal, extension, or supplement thereto,or to any union checkoff cards executed pursuantto said contract,unless or until we have been dulycertified by the National Labor Relations Boardas the exclusive representative of such employees.WE WILL, with Inter-Island Resorts, Ltd.,d/b/a Kona Surf Hotel, reimburse all present andformer employees employed at the Kona SurfHotel, except those who signed up with us prior tothe execution of the union-security clause onSeptember 4, 1971, for any initiation fees, dues, orother moneys paid or checked off pursuant to ourSeptember 4, 1971, contract with said Employer,orany renewal,extension,modification,orsupplement thereof.ILWU LOCAL 142(Labor Organization)DatedBy(Representative)(Title)This is an official notice and must not be defacedby anyone.This notice must remain posted for 60 consecutivedays from the date of posting and must not bealtered, defaced, or covered by any other material.Any questions concerning this notice or compli-ance with its provisions may be directed to theBoard's Office, 1311 Kapiolani Boulevard, Suite 308,Honolulu, Hawaii 96814, Telephone 808-556-2002.